Case 1:20-cv-09814-GBD-BCM Document 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FR. MEYER’S SOHN CANADA INC.,

Plaintiff,
-against-
ORDER
RESOURCE REUTILIZATION LUC and :
KEJRIWAL PAPER USA, LTD., : 20 Civ. 9814 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on April 6, 2021 is hereby adjourned to May 25,

2021 at 9:30 am.

Dated: April 1, 2021
New York, New York
SO ORDERED.

Punray b Danes

RGHB. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
